        Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 1 of 17



 1   PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON, Esq. (SBN 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone: 510/832-5001
 4   Facsimile: 510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   JAMES LLEWELLYN
 7
                                     UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9

10
      JAMES LLEWELLYN,                                CASE NO.
11                                                    Civil Rights
             Plaintiff,
12                                                    COMPLAINT FOR PRELIMINARY AND
             v.                                       PERMANENT INJUNCTIVE RELIEF AND
13                                                    DAMAGES: DENIAL OF CIVIL RIGHTS AND
      WESTERN DENTAL SERVICES, INC.;                  ACCESS TO PUBLIC FACILITIES TO
14    GERALD R. GRAHAM, SR. and                       PHYSICALLY DISABLED PERSONS, PER
      GERALD R. GRAHAM, JR.                           FEDERAL AND CALIFORNIA STATUTES
15                                                    (including CIVIL CODE §§ 51, 52, 54, 54.1, 54.3
                                                      and 55; and HEALTH & SAFETY CODE §§
16                        Defendants.                 19953 et seq.); INJUNCTIVE RELIEF PER
                                                      TITLE III, AMERICANS WITH DISABILITIES
17                                                    ACT OF 1990 (including 42 USC §§ 12181 et
                                                      seq.)
18
                                                      DEMAND FOR JURY TRIAL
19

20          Plaintiff JAMES LLEWELLYN complains of Defendants WESTERN DENTAL

21   SERVICES, INC. GERALD R. GRAHAM, SR. and GERALD R. GRAHAM, JR., and each of

22   them, and alleges as follows:

23          1.      INTRODUCTION: The access grab bar in Defendants’ dental office broke loose

24   from the restroom wall when used by Plaintiff resulting in painful physical personal injuries as

25   well as an uncomfortable and embarrassing denial of disabled access, resulting in damages for

26   Plaintiff JAMES LLEWELLYN, a qualified disabled person. Plaintiff encountered multiple

27   barriers to access at the premises, including inaccessible paths of travel, restrooms, service

28   counters, and examination rooms at Western Dental (the “Dental Office”) located at 1821
                                                        1
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
        Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 2 of 17



 1   Concord Ave, Concord, California, on or about July 25, 2019. He suffered physical personal
 2   injuries when he fell in the men’s restroom after an improperly mounted and configured grab bar
 3   ripped out of the wall when he grasped it to transfer to his wheelchair after using the toilet.
 4   Furthermore, there was insufficient transfer space in the restroom. The dental chairs themselves
 5   were also inaccessible.
 6           2.      Plaintiff JAMES LLEWELLYN is a “person with a disability” or “physically
 7   handicapped person” who requires the use of a wheelchair for locomotion and is unable to use
 8   portions of public facilities which are not accessible to mobility disabled persons, including those
 9   who require the use of a wheelchair. Plaintiff was denied his right to full and equal access at this
10   facility, and was denied his civil rights under both California law and federal law, because the
11   Western Dental office failed to comply with federal and California access requirements. Plaintiff
12   seeks injunctive relief to require Defendants to make these facilities accessible to disabled
13   persons and to enact policies and procedures that ensure that the accessible features at the
14   facilities are properly maintained. Plaintiff also seeks recovery of damages for his discriminatory
15   experiences and denial of access and of civil rights, which denial is continuing as a result of
16   Defendants’ failure to provide disabled accessible treatment procedures and facilities. Plaintiff
17   also seeks recovery of reasonable statutory attorney fees, litigation expenses and costs, under
18   federal and state law.
19           3.      JURISDICTION: This Court has jurisdiction of this action pursuant to 28 USC
20   section 1331 for violations of the Americans with Disabilities Act of 1990, 42 USC
21   sections 12101 et seq. Pursuant to pendant jurisdiction, attendant and related causes of action
22   arising from the same facts are also brought under California law, including but not limited to
23   violations of Health & Safety Code sections 19953-19959; California Civil Code sections 51, 52,
24   54, 54.1, 54.3 and 55; and Title 24 California Code of Regulations, the California State Building
25   Code.
26           4.      VENUE: Venue is proper in this court pursuant to 28 USC section 1391(b) and is
27   founded on the fact that the real property which is the subject of this action is located in this
28   district and that Plaintiff’s causes of action arose in this district.
                                                           2
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
        Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 3 of 17



 1           5.      INTRADISTRICT: This case should be assigned to the Oakland intradistrict as
 2   the real property which is the subject of this action is located in this intradistrict and Plaintiff’s
 3   causes of action arose in this intradistrict.
 4           6.      PARTIES: Plaintiff is a “qualified” physically disabled person who cannot walk
 5   due to Multiple Sclerosis and who requires use of a wheelchair for locomotion. He owns a
 6   disabled licensed vehicle which entitles him to park in a properly configured disabled accessible
 7   parking space. He has been issued a California state placard for disabled parking.
 8           7.      Defendants WESTERN DENTAL SERVICES, INC. GERALD R. GRAHAM,
 9   SR. and GERALD R. GRAHAM, JR., are and were the owners, operators, lessors and/or lessees
10   of the subject business, property and building at all times relevant to this Complaint. Plaintiff is
11   informed and believes that each of the Defendants herein is the agent, employee or representative
12   of each of the other Defendants, and performed all acts and omissions stated herein within the
13   scope of such agency or employment or representative capacity and is responsible in some
14   manner for the acts and omissions of the other Defendants in proximately causing the damages
15   complained of herein.
16           8.      The dental office is a place of “public accommodation and business establishment”
17   subject to the requirements of multiple categories of 42 USC section 12181(7) of the Americans
18   with Disabilities Act of 1990, of California Health & Safety Code sections 19953 et seq., of
19   California Civil Code sections 51 et seq., and of California Civil Code sections 54 et seq. On
20   information and belief, the dental office and its facilities were constructed after July 1, 1970, and
21   since then have also undergone construction and/or “alterations, structural repairs, or additions,”
22   subjecting each such facility to disabled access requirements per Health & Safety Code sections
23   19955-19959 et seq., and, as to construction and/or alterations since January 26, 1993, to the
24   disabled access requirements of section 12183 of the Americans with Disabilities Act of 1990.
25   Such facilities constructed or altered since 1982 are also subject to “Title 24,” the California State
26   Architect’s Regulations, also known as the California Building Code. Further, irrespective of the
27   alteration history, such premises are subject to the “readily achievable” barrier removal
28   requirements of Title III of the Americans with Disabilities Act of 1990, as defined by the ADA.
                                                          3
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
        Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 4 of 17



 1   42 USC § 12181(9). Further, Plaintiff’s claims relate to discriminatory policies and practices, as
 2   well as encountering architectural barriers, and improvement of those policies and practices is
 3   itself readily achievable.
 4
                                    FIRST CAUSE OF ACTION:
 5                               DAMAGES AND INJUNCTIVE RELIEF
              FOR DENIAL OF FULL AND EQUAL ACCESS TO PUBLIC FACILITIES IN A
 6                                    PUBLIC ACCOMMODATION
                 (California Health & Safety Code §§ 19955 et seq., Civil Code §§ 54 et seq.)
 7
             9.      Plaintiff repleads and incorporates by reference, as if fully set forth again herein,
 8
     the factual allegations contained in Paragraphs 1 through 8, above, and incorporates them herein
 9
     by reference as if separately repled hereafter.
10
             10.     Plaintiff JAMES LLEWELLYN and other similarly situated physically disabled
11
     persons, including those who require the use of a wheelchair or other assistive device, are unable
12
     to use public facilities on a “full and equal” basis unless each such facility is in compliance with
13
     the provisions of California Health & Safety Code sections 19955 -19959. Plaintiff is a member
14
     of that portion of the public whose rights are protected by the provisions of Health & Safety Code
15
     sections 19955 et seq. Further, Plaintiff is also protected against policy and architectural barrier
16
     discrimination by California Civil Code sections 54 and 54.1, the “Disabled Persons Act.”
17
     “Individuals with disabilities or medical conditions have the same right as the general public to
18
     the full and free use of the streets, highways, sidewalks, walkways, public buildings, medical
19
     facilities, including hospitals, clinics, and physicians’ offices, public facilities, and other public
20
     places.” Civil Code § 54(a). Furthermore, “Individuals with disabilities shall be entitled to full
21
     and equal access, as other members of the general public, to accommodations, advantages,
22
     facilities, medical facilities . . . and other places to which the general public is invited.” Civil
23
     Code § 54.1(a). Additionally, any violation of the ADA, including but not limited to any
24
     violation of 42 USC sections 12182 and 12183, is also incorporated as a violation of the Disabled
25
     Persons Act. Civil Code §§ 54(c), and 54.1(d).
26
             11.     On information and belief, the provisions of both Health and Safety Code sections
27
     19955 and 19955.5, apply to the subject facilities. Health & Safety Code sections 19955 and
28
                                                          4
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
        Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 5 of 17



 1   19955.5 were each enacted “[t]o ensure that public accommodations or facilities constructed in
 2   this state with private funds adhere to the provisions of Chapter 7 (commencing with Section
 3   4450) of Division 5 of Title 1 of the Government Code.” The code relating to such public
 4   accommodations also requires that “When sanitary facilities are made available for the public,
 5   clients, or employees... they shall be made available for persons with disabilities.”
 6          12.     Title 24, California Code of Regulations, formerly known as the California
 7   Administrative Code, was in effect at the time of each alteration which, on information and belief,
 8   occurred at such public facility since January 1, 1982, thus requiring access complying with the
 9   specifications of Title 24 whenever each such “alteration, structural repair or addition” was
10   carried out. On information and belief, Defendants and/or their predecessors in interest carried
11   out new construction and/or alterations, structural repairs, and/or additions to such buildings and
12   facilities during the period Title 24 has been in effect. Further, Plaintiff alleges, on information
13   and belief, that construction, alterations, structural repairs, and/or additions which triggered
14   access requirements at all relevant portions of the dental office, also occurred between July 1,
15   1970, and December 31, 1981, and required access pursuant to the A.S.A. (American Standards
16   Association) Regulations then in effect, pursuant to the incorporated provisions of California
17   Government Code sections 4450 et seq. Further, on information and belief, alterations to the
18   building after the initial construction also occurred after January 1, 1972, triggering access
19   requirements pursuant to Health and Safety Code section 19959, and as to any alterations or
20   additions after January 26, 1993, triggering access requirements pursuant to ADA requirements
21   specified in 42 USC sections 12182 and 12183.
22          13.     FACTUAL STATEMENT: Plaintiff is a qualified disabled person whose
23   mobility is impaired due to Multiple Sclerosis. As a result he requires the use of accessible
24   restroom features, including but not limited to sufficient side-transfer space, and properly
25   installed grab bars that can support his weight.
26          14.     On or about the afternoon of July 25, 2019, Plaintiff had an appointment for dental
27   work to be done at the Western Dental facility located at 1821 Concord Ave, Concord, California.
28          15.     Upon entering the facility, in his wheelchair Plaintiff noticed there was no lowered
                                                        5
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
        Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 6 of 17



 1   section of the transaction counter, and he had difficulty registering for his appointment as a result.
 2          16.     Once he was called to receive treatment, Plaintiff encountered temporary
 3   obstructions in the path of travel to the dental chair. When he arrived at the dental chair, there
 4   was very little room for him to maneuver his wheelchair beside the chair, making transfer
 5   difficult. This difficulty was exacerbated because the dental chair pivoted and was not stable
 6   while Plaintiff transferred. Plaintiff was able to overcome this obstacle and transfer. However,
 7   upon transferring, without asking Plaintiff’s permission, the dentist lifted Plaintiff’s legs onto the
 8   chair, causing Plaintiff embarrassment at not being able to transfer independently. It also caused
 9   Plaintiff discomfort because the Dentist moved his legs without permission.
10          17.     After Plaintiff’s dental work was complete, he needed to use the restroom. There
11   were temporary barriers that caused Plaintiff difficulty when navigating his chair to the restroom,
12   such as movable chairs. When Plaintiff entered the restroom there was not enough side transfer
13   space for him to move his wheelchair directly parallel and adjacent to the toilet. Instead he was
14   positioned at an angle. This caused him fear that he would not be able to safely transfer onto the
15   toilet. With some difficulty, however, he transferred to and used the toilet.
16          18.     As he attempted to transfer back to his wheelchair from the toilet he grasped and
17   pushed against the side grab bar, but the grab bar broke loose from the wall. Plaintiff lost his
18   balance and tumbled to the floor. He hit his head, and momentarily lost consciousness. When he
19   regained awareness and realized what had happened, he took a photo of the grab bar with his cell
20   phone, see below:
21

22

23

24

25

26

27

28
                                                        6
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
        Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 7 of 17



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11          19.     Embarrassed that he had caused damage to the restroom, he left the premises

12   without speaking to anyone. He did not seek medical treatment but remained dazed for several

13   hours after the incident and missed work as a result of the injury.

14          20.     These barriers to access that Plaintiff actually encountered are listed without

15   prejudice to Plaintiff citing additional barriers to access by an amended complaint after inspection

16   by Plaintiff’s access consultant. Oliver v. Ralphs Grocery Co., 654 F.3d 903 (9th Cir. 2011);

17   Doran v. 7-Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008); Chapman v. Pier One Imports (USA), Inc.,

18   631 F.3d 939 (9th Cir. 2011). All of these barriers to access render the premises inaccessible to

19   physically disabled persons who are mobility impaired, such as Plaintiff, and are barriers Plaintiff

20   may encounter when he returns to the premises. All facilities must be brought into compliance

21   with all applicable federal and state code requirements, according to proof.

22          21.     Further, each and every violation of the Americans With Disabilities Act of 1990

23   also constitutes a separate and distinct violation of California Civil Code section 54(c) and

24   54.1(d), thus independently justifying an award of damages and injunctive relief pursuant to

25   California law, including but not limited to Civil Code sections 54.3 and 55.

26          22.     INJUNCTIVE RELIEF: Plaintiff seeks injunctive relief to prohibit the acts and

27   omissions of Defendants as complained of herein which are continuing on a day-to-day basis and

28   which have the effect of wrongfully excluding Plaintiff and other physically disabled members of
                                                        7
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
        Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 8 of 17



 1   the public, including but not limited to wheelchair users, from full and equal access to these
 2   public facilities. Such acts and omissions are the cause of humiliation and mental and emotional
 3   suffering of Plaintiff in that these actions continue to treat Plaintiff as an inferior and second-class
 4   citizen and serve to discriminate against him on the sole basis that he is a person with disabilities
 5   who requires the use of a wheelchair for movement in public places.
 6           23.     Plaintiff is deterred from returning to use these facilities because Defendants’
 7   policies and the lack of access would foreseeably cause him further difficulty, discomfort and
 8   embarrassment if he returned, and Plaintiff is unable, so long as such acts and omissions of
 9   Defendants continue, to achieve equal access to and use of these public facilities. Therefore,
10   Plaintiff cannot return to use the Dental Office and its facilities and is deterred from further
11   patronage until these facilities and their attendant policies are made properly accessible for
12   disabled persons, including Plaintiff and other mobility disabled persons. Plaintiff alleges that he
13   intends to return once legally required access has been provided.
14           24.     The acts of Defendants have proximately caused and will continue to cause
15   irreparable injury to Plaintiff if not enjoined by this Court. Plaintiff seeks injunctive relief as to
16   all inaccessible areas of the premises that he has personally encountered, and, as to all areas
17   identified during this litigation by Plaintiff or his access consultant, that he or other similarly
18   situated physically disabled persons may encounter in the future. Doran v. 7-Eleven, Inc., 524
19   F.3d 1034 (9th Cir. 2008); Chapman v. Pier One Imports (USA), Inc., 631 F. 3d 939 (9th Cir.
20   2011); Oliver v. Ralphs Grocery Co., 654 F.3d 903 (9th Cir. 2011). As to such facilities, Plaintiff
21   prays leave to amend this complaint to obtain any additional needed injunctive relief. As to those
22   of the Defendants that currently own, operate, and/or lease (from or to) the subject premises,
23   Plaintiff seeks preliminary and permanent injunctive relief to enjoin and eliminate the
24   discriminatory practices and physical and policy barriers that deny full and equal access for
25   disabled persons, and seeks an award of statutory attorney fees, litigation expenses and costs.
26           25.     Plaintiff asks this Court to preliminarily and permanently enjoin any continuing
27   refusal by Defendants to grant full and equal access to Plaintiff in the ways complained of and to
28   require Defendants to comply forthwith with the applicable statutory requirements relating to
                                                         8
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
        Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 9 of 17



 1   access for disabled persons. Such injunctive relief is provided by California Health & Safety
 2   Code section 19953 and California Civil Code section 55, and other law. Plaintiff further
 3   requests that the Court award damages pursuant to Civil Code section 54.3 and other law and
 4   attorney fees, litigation expenses, and costs pursuant to Health & Safety Code section 19953,
 5   Civil Code sections 54.3 and 55, Code of Civil Procedure section 1021.5 and other law, all as
 6   hereinafter prayed for.
 7          26.     DAMAGES: As a result of the denial of full and equal access to the described
 8   facilities and due to the acts and omissions of Defendants and each of them in owning, operating,
 9   leasing, constructing, altering, and maintaining the subject facilities, Plaintiff has suffered
10   violations of his civil rights, including but not limited to rights under Civil Code sections 54 and
11   54.1, and has suffered difficulty, discomfort and embarrassment, and physical, mental and
12   emotional personal injuries, all to his damages per Civil Code section 54.3, including general and
13   statutory damages, and treble damages, as hereinafter stated. Defendants’ actions and omissions
14   to act constitute discrimination against Plaintiff on the basis that he was and is physically disabled
15   and unable, because of the architectural and policy barriers created and/or maintained by the
16   Defendants in violation of the subject laws, to use the public facilities on a full and equal basis as
17   other persons. The violations have deterred Plaintiff from returning to attempt to patronize the
18   Dental Office and will continue to cause him damages each day this barrier discrimination
19   continues.
20          27.     TREBLE DAMAGES: Plaintiff has been damaged by Defendants’ wrongful
21   conduct and seeks the relief that is afforded by Civil Code sections 54, 54.1, and 54.3. At all
22   times herein mentioned, Defendants were fully aware that significant numbers of potential users
23   of their public facilities were and are and will be physically disabled persons, including
24   wheelchair users and other mobility-impaired persons, and would have need of facilities that
25   complied with California Title 24 and ADAAG standards for accessible facilities. Despite this
26   knowledge, Defendants installed and maintained the physical barriers complained of, and failed
27   to remove these barriers, and have failed to provide properly accessible facilities, including but
28   not limited to those previously noted hereinabove, as required by state and federal law.
                                                         9
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 10 of 17



 1   Defendants have continued their illegal and discriminatory practices despite actual knowledge
 2   that persons with physical mobility disabilities may attempt to patronize the subject Dental Office
 3   and encounter illegal barriers which deny them full and equal access when they do so.
 4          28.     At all times herein mentioned, Defendants knew, or in the exercise of reasonable
 5   diligence should have known, that their barriers and practices at the subject facilities violated
 6   disabled access requirements and standards, and would have a discriminatory effect upon Plaintiff
 7   and upon other physically disabled persons, but despite actual as well as implied notice,
 8   Defendants have failed to rectify the violations, and presently continue a course of conduct of
 9   maintaining architectural and policy barriers that discriminate against Plaintiff and similarly
10   situated disabled persons. For the foregoing reasons, Plaintiff alleges that an award of statutory
11   treble damages is appropriate.
12          29.     FEES AND COSTS: As a result of Defendants’ acts, omissions, and conduct,
13   Plaintiff has been required to incur attorney fees, litigation expenses, and costs as provided by
14   statute, in order to enforce Plaintiff’s rights and to enforce provisions of the law protecting access
15   for disabled persons and prohibiting discrimination against disabled persons. Plaintiff therefore
16   seeks recovery of all reasonable attorney fees, litigation expenses, and costs, pursuant to the
17   provisions of Civil Code sections 54.3 and 55, and California Health & Safety Code section
18   19953. Additionally, Plaintiff’s lawsuit is intended to require that Defendants make their
19   facilities accessible to all disabled members of the public, justifying “public interest” attorney
20   fees, litigation expenses and costs pursuant to the provisions of California Code of Civil
21   Procedure section 1021.5 and other applicable law.
22          WHEREFORE, Plaintiff prays for damages and injunctive relief as hereinafter stated.
23

24                          SECOND CAUSE OF ACTION:
      VIOLATION OF CALIFORNIA LAW INCLUDING: THE UNRUH ACT, CIVIL CODE
25      SECTIONS 51 AND 52, AND THE AMERICANS WITH DISABILITIES ACT AS
                                  INCORPORATED
26                          BY CIVIL CODE SECTION 51(f)
27          30.     Plaintiff re-pleads and incorporates by reference, as if fully set forth hereafter, the
28   factual allegations contained in Paragraphs 1 through 29 of this Complaint and all paragraphs of
                                                        10
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 11 of 17



 1   the third cause of action, as plead infra, incorporates them herein as if separately re-pleaded.
 2           31.     At all times relevant to this complaint, California Civil Code section 51 has
 3   provided that physically disabled persons are free and equal citizens of the state, regardless of
 4   medical condition or disability:
 5           All persons within the jurisdiction of this state are free and equal, and no matter
             what their sex, race, color, religion, ancestry, national origin, disability, or medical
 6           condition are entitled to the full and equal accommodations, advantages, facilities,
             privileges, or services in all business establishments of every kind whatsoever.
 7

 8   Civil Code § 51(b). [Emphasis added.]
 9           32.     California Civil Code section 52 provides that the discrimination by Defendants
10   against Plaintiff on the basis of his disability constitutes a violation of the general anti-
11   discrimination provisions of sections 51 and 52.
12           33.     Each Defendants’ discrimination constitutes a separate and distinct violation of
13   California Civil Code section 52, which provides that:
14           Whoever denies, aids or incites a denial, or makes any discrimination or distinction
             contrary to section 51, 51.5, or 51.6 is liable for each and every offense for the
15           actual damages, and any amount that may be determined by a jury, or a court sitting
             without a jury, up to a maximum of three times the amount of actual damage but in
16           no case less than four thousand dollars ($4,000), and any attorney’s fees that may
             be determined by the court in addition thereto, suffered by any person denied the
17           rights provided in Section 51, 51.5, or 51.6.
18           34.     Any violation of the Americans with Disabilities Act of 1990 constitutes a
19   violation of California Civil Code section 51(f), thus independently justifying an award of
20   damages and injunctive relief pursuant to California law, including Civil Code section 52. Per
21   Civil Code section 51(f), “A violation of the right of any individual under the Americans with
22   Disabilities Act of 1990 (Public Law 101-336) shall also constitute a violation of this section.”
23           35.     The actions and omissions of Defendants as herein alleged constitute a denial of
24   access to and use of the described public facilities by physically disabled persons within the
25   meaning of California Civil Code sections 51 and 52. As a proximate result of Defendants’
26   action and omissions, Defendants have discriminated against Plaintiff in violation of Civil Code
27   sections 51 and 52, and are responsible for statutory, compensatory and treble damages to
28   Plaintiff, according to proof.
                                                         11
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 12 of 17



 1             36.   FEES AND COSTS: As a result of Defendants’ acts, omissions and conduct,
 2   Plaintiff has been required to incur attorney fees, litigation expenses and costs as provided by
 3   statute in order to enforce Plaintiff’s rights and to enforce provisions of the law protecting access
 4   for disabled persons and prohibiting discrimination against disabled persons. Plaintiff therefore
 5   seeks recovery of all reasonable attorney fees, litigation expenses and costs pursuant to the
 6   provisions of California Civil Code sections 51 and 52. Additionally, Plaintiff’s lawsuit is
 7   intended to require that Defendants make their facilities and policies accessible to all disabled
 8   members of the public, justifying “public interest” attorney fees, litigation expenses and costs
 9   pursuant to the provisions of California Code of Civil Procedure section 1021.5 and other
10   applicable law.
11                   WHEREFORE, Plaintiff prays for damages and injunctive relief as hereinafter
12   stated.
13

14                               THIRD CAUSE OF ACTION:
               VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
15                                  42 USC §§ 12101 et seq
16             37.   Plaintiff re-pleads and incorporates by reference, as if fully set forth again herein,
17   the allegations contained in Paragraphs 1 through 36 of this Complaint and incorporates them
18   herein as if separately re-pleaded.
19             38.   In 1990 the United States Congress made findings that laws were needed to more
20   fully protect “some 43,000,000 Americans [with] one or more physical or mental disabilities;”
21   that “historically, society has tended to isolate and segregate individuals with disabilities;” that
22   “such forms of discrimination against individuals with disabilities continue to be a serious and
23   pervasive social problem;” that “the Nation’s proper goals regarding individuals with disabilities
24   are to assure equality of opportunity, full participation, independent living, and economic self-
25   sufficiency for such individuals;” and that “the continuing existence of unfair and unnecessary
26   discrimination and prejudice denies people with disabilities the opportunity to compete on an
27   equal basis and to pursue those opportunities for which our free society is justifiably famous...”
28   42 U.S.C. §12101.
                                                        12
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 13 of 17



 1          39.     Plaintiff is a qualified individual with a disability as defined in the Rehabilitation
 2   Act and in the Americans with Disabilities Act of 1990.
 3          40.     In passing the Americans with Disabilities Act of 1990 (hereinafter “ADA”),
 4   Congress stated as its purpose:
 5          It is the purpose of this Act
 6          (1) to provide a clear and comprehensive national mandate for the elimination of
            discrimination against individuals with disabilities;
 7
            (2) to provide clear, strong, consistent, enforceable standards addressing discrimination
 8          against individuals with disabilities;
 9          (3) to ensure that the Federal Government plays a central role in enforcing the standards
            established in this Act on behalf of individuals with disabilities; and
10
            (4) to invoke the sweep of congressional authority, including the power to enforce the
11          fourteenth amendment and to regulate commerce, in order to address the major areas of
            discrimination faced day-to-day by people with disabilities.
12

13   42 USC § 12101(b).
14          41.     As part of the ADA, Congress passed “Title III - Public Accommodations and
15   Services Operated by Private Entities” (42 USC § 12181 et seq.). The subject property and
16   facility is one of the “private entities” which are considered “public accommodations” for
17   purposes of this title, which includes any “laundromat, dry-cleaner, bank… professional office of
18   a health care provider, hospital, or other service establishment,” 42 USC § 12181(7)(F).
19          42.     The ADA states that “No individual shall be discriminated against on the basis of
20   disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,
21   or accommodations of any place of public accommodation by any person who owns, leases, or
22   leases to, or operates a place of public accommodation.” 42 U.S.C. § 12182. The specific
23   prohibitions against discrimination include, but are not limited to the following:
24   § 12182(b)(1)(A)(ii): “Participation in Unequal Benefit. - It shall be discriminatory to afford an
25   individual or class of individuals, on the basis of a disability or disabilities of such individual or
26   class, directly, or through contractual, licensing, or other arrangements, with the opportunity to
27   participate in or benefit from a good, service, facility, privilege, advantage, or accommodation
28   that is not equal to that afforded to other individuals.”
                                                         13
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 14 of 17



 1   § 12182(b)(2)(A)(ii): “a failure to make reasonable modifications in policies, practices, or
 2   procedures when such modifications are necessary to afford such goods, services, facilities,
 3   privileges, advantages, or accommodations to individuals with disabilities...;”
 4   § 12182(b)(2)(A)(iii): “a failure to take such steps as may be necessary to ensure that no
 5   individual with a disability is excluded, denied service, segregated, or otherwise treated
 6   differently than other individuals because of the absence of auxiliary aids and services...;”
 7   § 12182(b)(2)(A)(iv): “a failure to remove architectural barriers, and communication barriers that
 8   are structural in nature, in existing facilities... where such removal is readily achievable;”
 9   § 12182(b)(2)(A)(v): “where an entity can demonstrate that the removal of a barrier under clause
10   (iv) is not readily achievable, a failure to make such goods, services, facilities, privileges,
11   advantages, or accommodations available through alternative methods if such methods are readily
12   achievable.”
13          The acts and omissions of Defendants set forth herein were in violation of Plaintiff’s
14   rights under the ADA and the regulations promulgated thereunder, 28 C.F.R. Part 36 et seq.
15          43.     The removal of each of the physical and policy barriers complained of by Plaintiff
16   as hereinabove alleged, were at all times herein mentioned “readily achievable” under the
17   standards of sections 12181 and 12182 of the ADA. As noted hereinabove, removal of each and
18   every one of the architectural and/or policy barriers complained of herein were already required
19   under California law. Further, on information and belief, alterations, structural repairs or
20   additions since January 26, 1993, have also independently triggered requirements for removal of
21   barriers to access for disabled persons per section 12183 of the ADA. In the event that removal
22   of any barrier is found to be “not readily achievable,” Defendants still violated the ADA, per
23   section 12182(b)(2)(A)(v) by failing to provide all goods, services, privileges, advantages and
24   accommodations through alternative methods that were “readily achievable.”
25          44.     On information and belief, as of the date of Plaintiff’s encounters at the premises
26   and as of the filing of this Complaint, Defendants’ actions, policies, and physical premises have
27   denied and continue to deny full and equal access to Plaintiff and to other mobility disabled
28   persons in other respects, which violate Plaintiff’s right to full and equal access and which have
                                                        14
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 15 of 17



 1   discriminated and continue to discriminate against Plaintiff on the basis of his disabilities, thus
 2   wrongfully denying to Plaintiff the full and equal enjoyment of the goods, services, facilities,
 3   privileges, advantages and accommodations, in violation of 42 U.S.C. sections 12182 and 12183
 4   of the ADA.
 5           45.     Defendants’ actions continue to deny Plaintiff’s rights to full and equal access by
 6   deterring Plaintiff from patronizing this dental office and discriminated and continue to
 7   discriminate against him on the basis of his disabilities, thus wrongfully denying to Plaintiff the
 8   full and equal enjoyment of Defendants’ goods, services, facilities, privileges, advantages and
 9   accommodations, in violation of section 12182 of the ADA. 42 U.S.C. § 12182.
10           46.     Pursuant to the Americans with Disabilities Act, 42 U.S.C. sections 12188 et seq.,
11   Plaintiff JAMES LLEWELLYN is entitled to the remedies and procedures set forth in
12   section 204(a) of the Civil Rights Act of 1964, 42 USC 2000(a)-3(a), as Plaintiff is being
13   subjected to discrimination on the basis of his disabilities in violation of this title or has
14   reasonable grounds for believing that he is about to be subjected to discrimination in violation of
15   sections 12182 and 12183. On information and belief, Defendants have continued to violate the
16   law and deny the rights of Plaintiff and other disabled persons to “full and equal” access to this
17   public accommodation since on or before Plaintiff’s encounters. Pursuant to section 12188(a)(2)
18           [i]n cases of violations of § 12182(b)(2)(A)(iv) and § 12183(a)... injunctive relief
             shall include an order to alter facilities to make such facilities readily accessible to
19           and usable by individuals with disabilities to the extent required by this title. Where
             appropriate, injunctive relief shall also include requiring the provision of an
20           auxiliary aid or service, modification of a policy, or provision of alternative
             methods, to the extent required by this title. [Emphasis added.]
21

22           47.     Plaintiff seeks relief pursuant to remedies set forth in section 204(a) of the Civil
23   Rights Act of 1964 (42 USC 2000(a)-3(a)), and pursuant to Federal Regulations adopted to
24   implement the Americans with Disabilities Act of 1990. Plaintiff JAMES LLEWELLYN is a
25   qualified disabled person for purposes of section 12188(a) of the ADA who is being subjected to
26   discrimination on the basis of disability in violation of Title III and who has reasonable grounds
27   for believing he will be subjected to such discrimination each time that he may use the property
28   and premises, or attempt to patronize this dental office, in light of Defendants’ policies and
                                                         15
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 16 of 17



 1   physical premises barriers.
 2            WHEREFORE, Plaintiff requests relief as outlined below.
 3

 4                                                 PRAYER
 5            Plaintiff has no adequate remedy at law to redress the wrongs suffered as set forth in this
 6   Complaint. Plaintiff has suffered and will continue to suffer irreparable injury as a result of the
 7   unlawful acts, omissions, policies, and practices of the Defendants as alleged herein, unless
 8   Plaintiff is granted the relief he requests. Plaintiff and Defendants have an actual controversy and
 9   opposing legal positions as to Defendants’ violations of the laws of the United States and the
10   State of California. The need for relief is critical because the rights at issue are paramount under
11   the laws of the United States and the State of California.
12            WHEREFORE, Plaintiff JAMES LLEWELLYN prays for judgment and the following
13   specific relief against Defendants:
14            1.     Issue a preliminary and permanent injunction directing Defendants as current
15   owners, operators, lessors, and/or lessees of the subject property and premises to modify the
16   above described property, premises, policies and related facilities to provide full and equal access
17   to all persons, including persons with physical disabilities; and issue a preliminary and permanent
18   injunction pursuant to ADA section 12188(a) and state law directing Defendants to provide
19   facilities usable by Plaintiff and similarly situated persons with disabilities, and which provide
20   full and equal access, as required by law, and to maintain such accessible facilities once they are
21   provided; to cease any discriminatory policies, including misrepresenting that inaccessible
22   facilities are in fact “accessible”; and to train Defendants’ employees and agents in how to treat
23   disabled persons and accommodate their rights and needs;
24            2.     Retain jurisdiction over the Defendants until such time as the Court is satisfied that
25   Defendants’ unlawful policies, practices, acts and omissions, and maintenance of physically
26   inaccessible public facilities and policies as complained of herein no longer occur, and cannot
27   recur;
28            3.     Award to Plaintiff all appropriate damages, including but not limited to statutory
                                                        16
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:19-cv-05623-JSC Document 1 Filed 09/06/19 Page 17 of 17



 1   damages, general damages, and treble damages in amounts within the jurisdiction of the Court, all
 2   according to proof;
 3          4.      Award to Plaintiff all reasonable statutory attorney fees, litigation expenses, and
 4   costs of this proceeding as provided by law;
 5          5.      Award prejudgment interest pursuant to Civil Code section 3291; and
 6          6.      Grant such other and further relief as this Court may deem just and proper.
 7   Date: September 6, 2019                                REIN & CLEFTON
 8

 9                                                             /s/ Aaron M. Clefton
                                                            By AARON M. CLEFTON, Esq.
10                                                          Attorneys for Plaintiff
                                                            JAMES LLEWELLYN
11

12                                            JURY DEMAND
13          Plaintiff hereby demands a trial by jury for all claims for which a jury is permitted.
14   Date: September 6, 2019                                REIN & CLEFTON
15

16                                                             /s/ Aaron M. Clefton
                                                            By AARON M. CLEFTON, Esq.
17                                                          Attorneys for Plaintiff
                                                            JAMES LLEWELLYN
18

19

20

21

22

23

24

25

26

27

28
                                                       17
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
